 Case 18-21793          Doc 122   Filed 11/05/19 Entered 11/05/19 17:36:27             Desc Main
                                   Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re Gildardo Garcia,                         )                BK No. 18-21793
                                               )
                Debtor.                        )                Chapter 7
                                               )
                                               )                Honorable Janet Baer
                                               )
                                               )


                                    NOTICE OF MOTION


To:     See Attached Service List attached hereto.

        Please take notice that on November 22, 2019, at 11:00 a.m., I shall appear before the
Honorable Judge Janet Baer in Courtroom 240 at the Kane County Courthouse, 100 S. Third
Street, Geneva, IL 60134, and then and there present the Motion of Creditor Galaxy Sites,
LLC Requesting Allowance of Chapter 7 Administrative Expense Claim, a copy of which is
attached hereto and hereby served upon you.


                                     Respectfully submitted,

                                     TANNEN LAW GROUP, P.C.

                                     By: /s/   Michael M. Tannen
                                                   Attorneys for Galaxy Sites, LLC


Michael M. Tannen
mtannen@tannenlaw.com
Timothy R. Meloy
tmeloy@tannenlaw.com
Tannen Law Group P.C.
77 W. Washington St., Suite 500
Chicago, IL 60602
312.641.6650
 Case 18-21793          Doc 122   Filed 11/05/19 Entered 11/05/19 17:36:27       Desc Main
                                   Document     Page 2 of 6



                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on November 5, 2019, he caused true and
correct copies of this Notice Of Motion and Motion of Creditor Galaxy Sites, LLC
Requesting Allowance of Chapter 7 Administrative Expense Claim to be filed electronically
in the ECF system and service accomplished pursuant to ECF to counsel of record.

                                                 /s/   Michael M. Tannen                     .


Michael M. Tannen
mtannen@tannenlaw.com
Timothy R. Meloy
tmeloy@tannenlaw.com
Tannen Law Group P.C.
77 W. Washington St., Suite 500
Chicago, IL 60602
312.641.6650




                                        SERVICE LIST

Richard L. Hirsh
Richard L. Hirsh P.C.
1500 Eisenhower Lane, Suite 800
Lisle, IL 60532
Attorney for Debtor


Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 S. Dearborn St., Room 873
Chicago, IL 60604
U.S. Trustee


Todd J. Ruchman
Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216
Attorneys for Creditor JPMorgan Chase Bank, N.A.
 Case 18-21793        Doc 122     Filed 11/05/19 Entered 11/05/19 17:36:27             Desc Main
                                   Document     Page 3 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re Gildardo Garcia,                         )              BK No. 18-21793
                                               )
               Debtor.                         )              Chapter 7
                                               )
                                               )              Honorable Janet Baer
                                               )
                                               )

  MOTION OF CREDITOR GALAXY SITES, LLC REQUESTING ALLOWANCE OF
             CHAPTER 7 ADMINISTRATIVE EXPENSE CLAIM

       Galaxy Sites, LLC (“Galaxy Sites”), through its attorney Michael Murphy Tannen of

Tannen Law Group, P.C., hereby requests the allowance of a Chapter 7 administrative expense

claim in the amount of $28,889.80 under 11 U.S.C. § 503(b)(1). In support, Galaxy Sites states

as follows:

                                               Introduction

       1.      Debtor's Chapter 13 proceeding was dismissed in February 2018. Galaxy Sites

obtained title to the property located at 40 Dennison Drive in Glendale Heights via tax deed in

approximately April 2018. Debtor then filed a Chapter 11 proceeding in August 2018. Debtor's

Chapter 11 was converted to a Chapter 7 proceeding in May 2019. Currently pending is an

adversarial proceeding against Galaxy Sites which essentially alleges that the conveyance via tax

deed, even though it was not collusive and was in full compliance with state law, was not for

reasonably equivalent value.

       2.      Debtor, who does not own the Dennison Drive Property and is trying to invalidate

the tax deed, has lived at the property free of charge for nearly a year and a half.

       3.      Since Galaxy Sites took legal possession of the Dennison Drive Property on

August 1, 2018, it has incurred (and expects to continue to incur) high costs and expenses

necessary in preserving the Dennison Drive Property. As will be itemized below, these expenses
 Case 18-21793        Doc 122      Filed 11/05/19 Entered 11/05/19 17:36:27                Desc Main
                                    Document     Page 4 of 6



come in the form of use and occupancy fees, insurance, and real estate taxes associated with the

Dennison Drive Property.

            Administrative Expenses For Which Galaxy Sites Seeks Reimbursement

       4.       Administrative expenses are "the actual, necessary costs and expenses of

preserving the estate…" 11 U.S.C. § 503(b)(1). Galaxy Sites' request for allowance of an

administrative claim is based upon the following: use and occupancy fees by Debtor of the

Dennison Drive Property from August 1, 2018 through present; Debtor's failure to purchase

homeowner's insurance on the Dennison Drive Property while residing there after Galaxy Sites

took legal possession of it; and Debtor's failure to pay full real estate taxes in 2017.

       5.       Use and Occupancy. Use and occupancy expenses incurred by the Debtor post-

petition qualify as administrative expenses. In re Joseph C. Spiess Co., 145 B.R. 597, 603

(Bankr. N.D. Ill. 1992). Like administrative rent claims, use and occupancy rates must be based

upon the reasonable rental value of the property regardless of the use made of the property. In re

Xonics, Inc., 65 B.R. 69, 73 (Bankr. N.D. Ill. 1986). While the Chapter 11 was pending, Galaxy

Sites and counsel for Debtor attempted to work out a use and occupancy agreement, but those

discussions never bore fruit. Consequently, Debtor has lived in the Dennison Drive Property

free-of-charge since August 2018. Galaxy Sites seeks to recoup administrative use and

occupancy fees from Debtor in the amount of $23,878.68 based on a comparative market

analysis prepared in August 2018 regarding the Dennison Drive Property. See Comparative

Market Analysis attached as Exhibit A. Said analysis indicates a monthly reasonable use and

occupancy charge value of the Dennison Drive Property in August 2018 was $1,705.62. Thus,

$1,705.62 x 14 months (August 2018 - October 2019) = $23,878.68.




                                                   2
 Case 18-21793            Doc 122     Filed 11/05/19 Entered 11/05/19 17:36:27        Desc Main
                                       Document     Page 5 of 6



          6.        Insurance. Insurance on a property can be considered an administrative expense.

In re Dena Corp., 312 B.R. 162, 172 (Bankr. N.D. Ill. 2004)(Insurance premiums totaling

$2,118.56 kept the property protected, thus benefiting the Debtor's business and qualifying as an

administrative expense.) Galaxy Sites insisted that Debtor purchase homeowner's insurance. To

the knowledge of Galaxy Sites, Debtor has not. Should Galaxy Sites later decide to purchase its

own insurance on the Dennison Drive Property, it will do so. Galaxy Sites would then seek to be

reimbursed for this cost to protect the Dennison Drive Property, in which Debtor continues to

reside.

          7.        Real Estate Taxes. Administrative expenses include "…the actual, necessary

costs and expenses of preserving the estate including any tax incurred by the estate, whether

secured or unsecured, including property taxes for which liability is in rem, in personam or

both…" 11 U.S.C. § 503(b)(1)(B)(i). Debtor owned the Dennison Drive Property in 2017, and

should be responsible for the real estate taxes associated thereto. However, Galaxy Sites

expended $5,011.12 in real estate taxes on Debtor's behalf for the year 2017. Upon information

and belief, Debtor has not paid the 2018 real estate taxes for the Dennison Drive Property either.

Galaxy Sites' calculation of the due and owing 2017 real estate tax amount is as follows:

                   In 2017, $7,009.74 in real estate taxes were due by Debtor.

                   $7,009.74/365 = $ 19.20 per diem.

                   Galaxy Sites paid 261 days worth of real estate taxes for the Dennison Drive
                    Property. Thus 261 x $19.20 = $5,011.12.

          8.        Total Administrative Expenses. Galaxy Sites' total administrative expense claim

may be broken down in the following manner:

               $ 23,878.68 Use and Occupancy

          + $ 5,011.12 Real Estate Taxes due in 2018, plus additional unpaid real estate taxes.

          = $ 28,889.80 Total, plus insurance if purchased.
                                                     3
 Case 18-21793         Doc 122     Filed 11/05/19 Entered 11/05/19 17:36:27        Desc Main
                                    Document     Page 6 of 6



        9.      Therefore, Galaxy Sites requests the allowance of an administrative claim in the

amount of $28,889.80 against Debtor, plus additional costs identified herein.

        WHEREFORE, Galaxy Sites, LLC respectfully requests this Court to enter an order that

would allow Galaxy Sites, LLC to pursue a Chapter 7 administrative expense claim in the

amount of $28,889.80 against Debtor, plus additional costs identified herein.

                                      Respectfully submitted,

                                      TANNEN LAW GROUP, P.C.
                                      By: /s/   Michael M. Tannen
                                                Attorneys for Galaxy Sites, LLC

Michael M. Tannen
mtannen@tannenlaw.com
Timothy R. Meloy
tmeloy@tannenlaw.com
Tannen Law Group P.C.
77 W. Washington Ave., Suite 500
Chicago, IL 60602
312.641.6650




                                                 4
